Exhibit 10.3

 

First Amendment to

Employment Agreement

 

This First Amendment (this “Amendment”) is effective as of the 10th day of
September, 2015, between Dale R. Carlsen, an individual (“Executive”), Mattress
Holding Corp., a Delaware corporation (“MHC”), and Mattress Firm Holding Corp.,
a Delaware corporation (“MFRM”).

 

WHEREAS, Executive, MHC and MFRM are parties to that certain Employment
Agreement dated October 20, 2014 (the “Agreement”); and

 

WHEREAS, the parties desire to make certain amendments to the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Amendments.  The Agreement is hereby amended as follows:

 

a.              Section 2 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“During the Term (as defined below), the Executive shall serve as sole Executive
Vice Chairman and the Chief Philanthropy Officer of the Company and shall report
to, and be subject to the direction and control of, the Company’s Chief
Executive Officer.  In such capacity, the Executive will be the Company’s second
highest ranking executive officer, will have such duties and such authority over
the affairs of the Company as are consistent with the customary responsibilities
of an executive officer with the titles of sole Executive Vice Chairman and
Chief Philanthropy Officer, will primarily support the Chief Executive Officer
and will be tasked with evaluating, creating, developing and implementing the
Company’s strategic direction on specific initiatives relating to the growth of
the Company and all charitable initiatives of the Companies, subject to the
direction and final approval of the Chief Executive Officer, and provide senior
executive level support and perform such other executive duties for the Company
as shall be reasonably directed by the Board of Directors of MFHC (the “Board”)
or the Chief Executive Officer.  During the Term, the Executive shall devote his
time (on average 3 work days a week), energy, experience and talents to such
employment, and his best efforts to advance the interests of the Company and its
subsidiaries and other Affiliates, and the Executive shall not engage in any
other business activities, directly or indirectly, as an employee, director,
consultant or in any other capacity, whether or not he receives any compensation
therefor, without the prior written consent of the Board; provided that the
Executive may perform the following activities without the prior written consent
of the Board, only to the extent that such activities do not interfere with or
otherwise affect the performance of the Executive’s duties pursuant to this
Agreement: (i) if invited to do so, serve on the board of directors of another
company, subject to the approval of the Board, which shall not be withheld
unreasonably; (ii) manage his personal and family investments, investment
companies and estate planning (including the Carlsen Trust, Bunker Wilson, LLC
and Symphony Dreams, LLC) in a manner not in violation of this Agreement or the
PSA; (iii) engage in real estate investment, development and leasing activities
in a manner not in violation of this Agreement or the PSA and

 

First Amendment to Carlsen Employment Agreement

 

1

--------------------------------------------------------------------------------


 

provided that such activities are undertaken in compliance with, and do not
violate, the Code of Conduct of the Company, including the Policy with Respect
to Related Person Transactions attached as an exhibit thereto; (iv) provide
consulting services to companies and ventures that do not compete with the
business activities of the Company and are not otherwise affiliated with, or
participants in, the bedding industry; and (v) engage in philanthropic,
charitable and community activities.  Further, the Executive is permitted to
continue his philanthropic involvement with The Ticket to Dream Foundation and
Our Little Light Foundation (the “Foundations”), provided that such
participation and involvement with the Foundations do not interfere with the
Executive’s duties and performance pursuant to this Agreement.  Subject to the
Executive or his affiliate’s owning and renting space to the Company or its
Affiliates for two (2) buildings as referenced in the Disclosure Schedule to the
PSA, the Executive will comply with internal policies and any rules, regulations
or inquiries by the Company or any government agency regarding related-party
transactions.  For purposes of this Agreement, “Affiliate” shall mean any person
or entity that, directly or indirectly, is controlled by MFHC, including
consolidated subsidiaries of MFHC.  For the avoidance of doubt, it is expressly
agreed and understood that Affiliate shall not otherwise include any other
person affiliated with J.W. Childs Associates, L.P.  As used herein, “controlled
by” means the possession, directly or indirectly, of the power to vote 50% or
more of the outstanding voting securities of, or voting interest in, such person
or entity or otherwise direct the management policies of such person or entity,
by contract, agreement or otherwise.”

 

b.              Section 7(f)(ii)(1) of the Agreement is hereby amended and
restated in its entirety as follows:

 

“(1)                           (A) the Executive ceases to be the second highest
ranking executive officer of the Company or (B) a material diminution in the
Executive’s duties or authority, including the Company’s requiring the Executive
to report to anyone other than the Chief Executive Officer or the Board, or an
assignment of duties materially inconsistent with the Executive’s position as
sole Executive Vice Chairman or Chief Philanthropy Officer; provided that if the
Executive consents to the facts and circumstances giving rise to (1)(A), in
writing (such consent not to be unreasonably withheld, conditioned or delayed),
then no Good Reason shall exist;”

 

2.              Consent.  Executive hereby acknowledges and agrees that the
Board of Directors of the Company has approved a revised reporting structure
wherein the Chief Operating Officer(s) of the Company shall report directly to
the Company’s Chief Executive Officer, and Executive hereby consents to such
change in reporting structure.

 

3.              No Other Modifications.  Except as expressly modified by this
Amendment, the terms and provisions set forth in the Agreement remain in full
force and effect.

 

4.              Governing Law.  This Amendment shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof.

 

5.              Counterparts.  This Amendment may be in executed in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

This Amendment may be executed or delivered by electronic or facsimile means,
and electronic or facsimile copies of executed signature pages shall be binding
as originals.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

 

Mattress Holding Corp.

 

 

 

 

By:

/s/ Steve Stagner

 

Name:

Steve Stagner

 

Title:

President

 

 

 

Mattress Firm Holding Corp.

 

 

 

 

By:

/s/ Steve Stagner

 

Name:

Steve Stagner

 

Title:

Chief Executive Officer

 

 

 

/s/ Dale R. Carlsen

 

Dale R. Carlsen

 

3

--------------------------------------------------------------------------------